Citation Nr: 1712810	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  13-23 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder.


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1978.

This matter comes before the Board of Veteran's Appeals (Board) on appeal of a October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for bipolar disorder. 

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (hereinafter "the Court") held that an initial claim of entitlement service connection for an identified psychiatric disorder should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal has been revised to include consideration of the other applicable diagnoses of record in this case.


FINDING OF FACT

The evidence demonstrates that an acquired psychiatric disability, to include bipolar disorder, was not manifest in service and that a psychosis is not shown to have been manifest within one year of active service; a present acquired psychiatric disability is not shown to be etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated in November 2009. Neither the Veteran nor his representative has alleged prejudice with regard to notice. The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In light of the foregoing, nothing more is required.

In his substantive appeal (VA Form 9) dated July 2013, the Veteran requested a Board hearing by videoconference. This hearing was scheduled to take place September 16, 2016. The Veteran responded that he was incarcerated in North Carolina and requested another hearing date. VA has additional duties in such cases. See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (noting that the duty to assist incarcerated veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, since such individuals are entitled to the same care and consideration given their fellow veterans). Here, VA contacted the correctional facility on multiple occasions to schedule a videoconference hearing and determined that the facility was not able to hold videoconference hearings. The Veteran was notified of this fact via a January 2017 letter that invited him to submit written testimony; he did not respond. The Board finds that due process has been afforded to the Veteran and that additional action as to this matter is not required.

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. The Veteran has not been provided a VA examination in this case; however, the Board finds there is no indication that a present acquired psychiatric disability may be reasonably attributed to any specific event, injury, or disease during active service. Although he is shown to have experienced an event prior to service involving a suicide attempt, there is no competent evidence that an acquired psychiatric disorder pre-existed service nor any credible evidence of any incident in service that may be reasonably construed as associated with a present disability. Therefore, an examination as to this matter is not required. See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a VA examination is not required to when there is no credible evidence establishing an event, injury, or disease in service).  

As for the duty to assist, all identified and authorized records relevant to the matter have been requested or obtained. The available record includes service treatment records, personal statements, military personnel records, and private medical records. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile.

II. Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  

Certain chronic diseases, including psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307 (a)(3), 3.309(a) (2016). 

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a). Psychoses are among those diseases for which this presumption and continuity of symptoms are available. 38 C.F.R. §§ 3.309, 3.384 (2016).

The Veteran contends that he has an acquired psychiatric disorder, to include bipolar disorder, which is etiologically linked to service. He has also indicated throughout the appeal that his psychiatric disorder was aggravated by the lack of medical care he received while in service. 

The service treatment records are negative for any findings or diagnoses of an acquired psychiatric disorder. A 1974 pre-entrance report of medical history noted that he attempted suicide eighteen months prior to active service. Upon examination it was noted the Veteran denied suicidal ideations, was not depressed, and was well oriented. No psychiatric disorder diagnosis was provided at that time. A December 1977 separation examination similarly revealed a normal psychiatric evaluation. Further, the examiner did not note any symptoms of a psychiatric disorder and found that the Veteran was in good health. 

Post-service treatment records include private medical records showing treatment for depression and panic attacks beginning in 1994, county jail medical records showing treatment for anxiety, and prison medical records treating anxiety and depression as well as diagnosing bipolar disorder. None of the post-service treatment records relate any of the treated or diagnosed symptoms to military service.  

In December 2009 correspondence, the Veteran asserts that he failed the psychological portion of his service entrance exam the first time and only passed the second time because he was given the answers. In May 2010 correspondence, the Veteran asserts that he was aware of his symptoms during the 1974 service entrance examination which he failed twice. He specifically notes that his strange thoughts and behaviors occurred again six months into active service, and he twice contemplated suicide. He also notes being seen by the staff psychiatrist several times without receiving medical care. The Veteran does not offer evidence of a stressor or in-service event which manifested his psychiatric disorder.  

Based upon the evidence of record, the Board finds that an acquired psychiatric disability, to include bipolar disorder, was not manifest in service, that a psychosis is not shown to have been manifest within one year of active service, and that a present acquired psychiatric disability is not shown to be etiologically related to active service. Here, there is competent evidence of the diagnosis and treatment for anxiety, depression, and bipolar disorder, but-other than the Veteran's unsupported contentions, discussed below-there is no lay or medical evidence of an event, injury, or disease in service or any suggestion that these disorders may be associated with service. The available private treatment records indicate that he did not receive a diagnosis or treatment for an acquired psychiatric disorder until 1994, which is more than 15 years after his discharge from active service.  

The Board also finds that the 1974 pre-entrance consultation examination and the 1977 separation examination are highly probative that symptoms of an acquired psychiatric disorder were not present upon service entrance or during active service. The examiner made several notes on the pre-entrance examination which specifically noted the Veteran was not depressed, displayed appropriate judgment, and was well-oriented during the examination. While he is noted to have attempted suicide over a year prior, further notation shows that he reported he had overdosed as he was inexperienced with drugs. The examiner found that the incident did not manifest or support a diagnosis of any acquired psychiatric disorder, including bipolar disorder, at that time.  

The Board notes that the Veteran is competent to report that he experienced psychiatric disorder symptoms prior to service entry or while on active duty. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, he did not specify, and the record does not reflect, a diagnosis for a disorder at the time of his service entry.  In this regard, the Board observes that a mere self-report of symptoms prior to service does not constitute clear and unmistakable evidence of a preexisting condition. See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in 38 U.S.C.A. § 1111).  

The Board finds that the Veteran's statements as to having experienced strange thoughts and behaviors six months into active service, having twice contemplated suicide, and having been seen by the staff psychiatrist several times without receiving medical care are not credible due to inconsistency with the evidence of record. His service treatment records and December 1977 separation examination are negative for any such symptom report or treatment. In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence. See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor. Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir., 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence). Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

Consideration has been given to the Veteran's personal assertions that his acquired psychiatric disorder, to include bipolar disorder, is etiologically linked to his service and was aggravated by lack of medical care in service. Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case falls outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Acquired psychiatric disorders, to include bipolar disorder, are not the type of conditions that are readily amenable to mere lay diagnosis. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). There is nothing in the record demonstrating that he received any special training or acquired any medical expertise in such matters. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). The lay evidence in this case does not constitute competent medical evidence and lacks probative value. 

In conclusion, the Board finds that service connection for a an acquired psychiatric disorder, to include bipolar disorder, is not warranted. When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). The preponderance of the evidence is against the claim.


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, is denied.



_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


